Title: To Thomas Jefferson from Joseph Yznardi, Sr., 3 November 1803
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            
              Exmo Señor
            
            Cadiz y Noviembre 3. de 1803.
          
          Mi mas venerado Señor: desde mi llegada á esta hé cumplido como devy dandole cuenta de la gratitud de mi reconocimiento a sus distinciones y parece hé tenido la desgracia de que no hayan llegado a sus manos segun el contenido de su ultima apreciable.
          Bajo fha 22. del Corriente hallará V.E. mi carta remitiendole la Bota de Vino que há costado á mi ver mui caro, sin embargo de ser su calidad excelente por la mucha escasez de esta clase de vinos en España, pero si me autoriza para que le mande una Bota cada 6. meses de vino de igual calidad pero poca Edad, me parece que con la variacion de Clima y dexarla reposar algun tiempo podria estar provisto con mayor Equidad: el importe de dhos Vinos lo Libraré en primera ocasion que se presente para que no sufra descuentos ni cambios que lo harian subir mucho mas.
          En algunas de mis dhas cartas signifiqué á V.E. el justo sentimiento q. me havia causado los malos informes q. el Caballero Yrujo dió á esta Corte respecto mi conducta en esa, y de los perjuicios tan considerables q. se me hán causado por no querer yo rebatirlos desconceptuandolo como bien podria, dejando al Silencio toda venganza contentandome con despreciar recompensas de mis meritos y desvelos en servir á este gobierno como consta á V.E. á quien suplico por el cordial afecto con que se há servido distinguirme haga lo posible para que se me pague lo que justamente se me deve hace tantos años cuyas cuentas mandaré al Secretario de Estado pronto, q. no hé podido verificar por mis males y aucencias hasta el dia.
          Tambien me es del mayor interes el que se me liberte justamente de la falza calumnia de Josef Israel, por cuya causa se me detiene en esa algunos fondos de consideracion, por la Fianza de un Pleyto q. se me há originado indevidamente, por haber desempeñado con fidelidad los deveres de my Empleo servido con imponderable desinteres y considerables gastos mios sin haver tenido valor para emprender negociaciones de comercio hasta no vindicarme de las supuestas calumnias—todo lo qual represento á la Alta consideracion de V.E.
          Asi mismo en una de dhas mis cartas propuse á V.E. el Interes que podria resultar en favor de los comerciantes de ese Pays si se me nombrare por uno de los comisarios para la liquidacion de Presas en la guerra ultima con el justo fin de manifestar mis conocimientos gratitud y desinterez como por reembolzarme yo de los varios Suplementos que hice en dha guerra en las defensas de los Pleytos de Presas en los Puertos de mi distrito y que como Consul el mas Antiguo restableceria los Privilegios establecidos por my, como que los Consules que se nombrasen fueren condecorados por meritos personales y conocidos por hombres de Probidad, y no jovenes llenos de Ambicion afanados por sus particulares intereses en descredito de la nacion que representan, acarreando á esta controversia y no logrando los beneficios generales á favor de su Comercio.
          Quando V.E. se dignó nombrarme Consul de esta Ciudad y su distrito fué bajo el Seguro supuesto de la notoriedad de mi conducta y de que lo serviria durante su feliz Administracion con el fin de realizar mis asuntos en dho intermedio y a pezar de no haber logrado esto ultimo, continuaré hasta verificarlo sin embargo de ser Publico de Sumo Trabajo y ningun beneficio que me resulta y comunes desazones q. acarrea el oficio; pero la ultima q. me hé franqeado, manifiesta el Inclusio Parrafo Original que se me acaba de dar por parte de su Autor por haverle negado prestarle mas Dinero quando le hé Subministrado 400.$. y me es bien sensible en que tal Sujeto Tenga valor de Publicar deberle yo lo que el dice ni que meresca ser uno de los Consules de los Ests. Unidos.
          Espero en esta á Mr. Pikney y Mr. Graham, segun hé llegado á Saber el primero desea restituirse á ese Continente y si por la cierta experiencia que V.E. tiene de los Sinceros deseos que siempre me hán animado á favor de ese Pays y por el conocimiento personal, Amabilidad y talento como buena reputacion que se há Adquirido en la Corte Mr. Graham me parece seria la unica persona á proposito en quien podria recaer con acierto el Ministerior de Madrid, á donde precirandome pasar á terminar varios asuntos mios propios si se me autorizase con el nombramiento del Consulado Gral ally con retencion de este y dexando aqui competente vice consul desempeñaria aquel unido á dho Mr. Graham con solo el pago de mis gastos y entonces no dudará V.E. que los asuntos de la nacion serán defendidos con completo conocimiento y tal vez con ventajas no esperadas.
          Hace tres dias llegó á este Puerto Comodore Preble en su Fragata Constitucion y Schooner Interprice, á proveerse de Aguada y Cables q. necesita, el que dentro de tres o quatro dias Saldrá despachado del todo.
          Puedo decir á V.E. que dho comandte. llena verdaderamente el hueco de su Empleo, por Prudencia, Afabilidad y Espiritu el que sin duda debe dar honor á su nacion como lo há principiado con la valerosa resolucion de Tanger que me há llenado de contento porque V.E. Sabe fué uno de mis Planes de ser el unico modo de tratar á los Despotas Gobiernos Berberiscos; pues en una Palabra há hecho mas en pocos dias que otros Soberanos en Años, y no dudaré azote á Tripoly cortando el Yugo conque Solicitan entorpecer el comercio en estos Mares.
          La maligna enfermedad de Malaga sigue en aumento segun las ultimas cartas y para q. ese gobierno no formalize queja en tiempo alguno; es de corazon la falta de Policia ni contra el derecho de gentes el rigor con que este trata á los que aprehende infestados, que varios Buques procedentes de Malaga que hán llegado á este Puerto ultimamente, los hán hechados á la mar sin ser admitidos baxo ningun pretexto ni consideracion de naturales, en cuyo caso toda queja de Forasteros es Ilusoria, cerrando la Puerta á todo reclamo en casos semejantes con lo que concluyo teniendo el honor de repetir á V.E. mis consideraciones y respectos.
          Exmo. Señor BLM á VE su mas Obte. Servr
          
            
              Josef Yznardy
            
          
          
          Editors’ Translation
          
            
              
                Most Excellent Sir,
              
              Cadiz, 3 Nov. 1803
            
            My most revered Sir: since my arrival here I have fulfilled my duty, as I should have, by sending you an account of my gratitude in recognition of your distinctions toward me, and it seems that I have had the misfortune that this has not reached your hands, according to the contents of your last letter.
            Under the date of the 22d of the current month, Your Excellency will find my letter sending a butt of wine of very expensive cost, to my view; however, its quality is excellent given the great scarcity of wines of this kind in Spain. Yet if you authorize me to send you every six months a butt of wine of equal quality but younger age, it seems to me that with the variation of the weather and by letting it rest for some time, you could be provided with greater consistency. The importation of these wines I will put in the books on the first occasion that presents itself so that it does not suffer discounts or changes that would make it go up much more.
            In some of my other letters I expressed to Your Excellency the just feelings that the bad reports that the Chevalier Irujo gave to this court caused me, with respect to my behavior in it, and the considerable prejudices that have befallen me for not wanting to refute them and discredit them as I could well do—leaving in silence all vengeance and contenting myself with rejecting the rewards of my merits and cares in serving this government, as Your Excellency can attest, and to whom I beg, for the cordial affection with which you have distinguished me, to do whatever is possible so that what is justly owed to me from so many years is repaid. I will send the accounts, which I have not been able to verify because of my troubles and absences until this day, to the secretary of state soon.
            It is also of greatest interest to me to have myself justly freed from the false lies of Joseph Israel, for whose cause some considerable funds of mine are retained for the bail of a lawsuit that wrongly originated from fulfilling with fidelity the duties of my employment served with imponderable disinterest and considerable expense to myself, not having the valor to engage in commercial negotiations until I am vindicated from these alleged lies—all of which I present to the high consideration of Your Excellency.
            In this same manner, in one of my other letters I proposed to Your Excellency the interest that might result in the merchants of that country if I were named as one of the commissioners for the liquidation of prizes of the last war with the just end of expressing my knowledge, gratitude, and disinterest, so as to reimburse myself of the various supplements that I made in that war in the defense of lawsuits of prizes in the ports of my district; and that as oldest consul I would reestablish the privileges established by me, such as that the consuls who were named would be rewarded for their personal merits and known as men of probity, and not young men full of ambition, driven by their particular interests to the detriment of the nation that they represent, adding to this controversy and not accomplishing general benefits in favor of your commerce.
            When Your Excellency named me consul of this city and its district, you did so under the sure assumption of the reputation of my conduct and how useful I would be during your happy administration, with the end of taking care of my business matters in the interim time. Even though I have not accomplished this last, I will continue until I have carried it out; however, being in a public position of utmost work, no benefits result for me along with the common disappointments that the job brings. The last one that I have overcome, the enclosed original paragraph expresses, which I have just received from its author for having denied to lend him more money when I have given him 400 dollars. It is lamentable to me that this individual has the courage to publish that I owe him what he claims and that I do not deserve to be one of the consuls of the United States.
            I expect Mr. Pinckney and Mr. Graham soon, as I have learned that the former desires to return to that continent. For the true experience that Your Excellency has of the sincere wishes that have always animated me in favor of your country and for personal knowledge, kindness, and talent, as well as the good reputation that he has acquired in the court, Mr. Graham seems to me the only person to whom the ministry at Madrid should rightly fall. Having to take care of some of my own matters in that place, if I am authorized with the title of consul general there while retaining this title and leaving here a competent vice consul, I would undertake this new post together with Mr. Graham with only the payment of my expenses. Then Your Excellency will not doubt that the matters of the nation will be defended with great knowledge and unexpected rewards.
            Three days ago Commodore Preble arrived at this port with his frigate Constitution and the schooner Enterprize, to supply himself with water and cables that he needs, and in three or four days he will set sail.
            I can say to Your Excellency that the said commander truly fulfills his job, given his prudence, affability, and spirit that no doubt give honor to your nation, as he has shown in the resolution at Tangier, which has filled me with joy because as Your Excellency knows, it was one of my plans that it was the only way of dealing with the despotic Berber governments; for in a few words, he has done more in a few days than other sovereigns in years, and I do not doubt lashes Tripoli, cutting the shackles with which they wish to make the trade in these seas difficult.
            The evil disease of Malaga is on the rise according to the last letters, and so that government does not formalize the complaint in due time. It is at heart the fault of policing, even against the law of nations, and so rigorously are those who are thought to be infected treated, that several ships coming from Malaga that have arrived in this port ultimately have been returned to sea without being admitted under any pretext or consideration for local people. In all cases the complaints of foreigners are illusory, the door being closed to all claims in similar cases; with which I conclude, having the honor of repeating to Your Excellency my considerations and respect.
            Most Excellent Sir, your obedient servant kisses Your Excellency’s hand.
            
              
                Josef Yznardy
              
            
          
        